DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on January 22, 2021.  In particular, claim 1 and 14 have been amended to change the dispersant to be “a dispersant consisting essentially of”.  This combination of limitations was not present at the time of the previous office action.   Claims 22 and 23 are newly presented and require new grounds of rejection. Thus, the following action is properly made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 11-13, 16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doumaux et al (WO 2015/112129).
	Regarding claim 1, Doumaux teaches a green ink ([0042]) comprising:
0.3 to 20 wt. % of a pigment ([0045]) which is green ([0039]).
One dispersant which consists essentially ([0046]) of a styrene acrylic polymer having a weight average molecular weight from 1,000 to 50,000 ([0047]).  Doumaux teaches that buffers can be added to adjust the desired pH of the ink composition ([0075]).  Given that the styrene acrylic polymer are acidic (see examples) and the ink pH is 8 ([0075]), the styrene-acrylic polymer is pH-neutralized and dispersed (Examples).
A polyurethane having a weight average molecular weight from 3,000 to 180,000 ([0052]). An organic co-solvent ([0071])
And from 30 to 90% by water ([0068]).
Doumaux teaches a green ink ([0042]) comprises 0.3 to 20 wt. % of a pigment ([0045]) and that the styrene acrylic copolymer ([0047]) is present in the amount from 0.5 to 15 wt. % ([0050]).  Given these amounts, the prior art ink would overlap the claimed ratio of pigment to styrene acrylic polymer.
Regarding claim 2, Doumaux teaches that the pigment has a size from 10 to 250 nm ([0044]).
Regarding claim 3, Doumaux teaches that the green pigment is pigment green 7 ([0039]).
Regarding claim 5, Doumaux teaches that the styrene acrylic polymer has an acid number of 214 (Examples, page 27).
Regarding claim 6, Doumaux teaches that the polyurethane is present in the amount from 0.05 to 20 wt. % ([0054]).
Regarding claim 7, Doumaux teaches that the ink further comprises a biocide ([0074]) or a surfactant ([0073]).
Regarding claim 8, Doumaux teaches a method of manufacturing a green ink comprising co-dispersing a green pigment  ([0039]) with a styrene acrylic copolymer with a molecular weight from 3,000 to 30,000 ([0047]) in a liquid dispersion vehicle including a first organic co-solvent and water to form a pigment dispersion (Examples, pages 27-28).  Doumaux teaches that buffers can be added to adjust the desired pH of the ink composition ([0075]).  Given that the styrene acrylic polymer are acidic (see examples) and the ink pH is 8 ([0075]), the styrene-acrylic polymer is pH-neutralized and dispersed (Examples). Then Doumaux teaches adding the pigment dispersion to an ink vehicle ([0096]), the ink vehicle comprising a polyurethane and a second organic co-solvent ([0096]).  The polyurethane has a weight average molecular weight from 3,000 to 180,000 ([0052]) and the polyurethane can be a vinyl-
Doumaux teaches that the in the pigment dispersion, the pigment is present in the amount of approximately 15 parts and that the styrene acrylic copolymer is also present in the amount of 15 parts (Examples, page 27) and therefore would overlap the claimed ratio range.
Regarding claim 9, Doumaux teaches that in the pigment dispersion, the pigment is present in an amount of approximately 15 parts and the organic co-solvent is present in the amount of 5 parts by weight (Examples, page 27) and therefore would overlap the claimed ratio range.
Regarding claim 11, Doumaux teaches that the first and second organic co-solvent are the same (BPDiol) (Page 27 and Table 1).
Regarding claim 12, Doumaux teaches that the pigment dispersion is milled prior to the addition to the ink vehicle (Page 27).
Regarding claim 13, Doumaux teaches that the ink is filtered ([0096]).
Regarding claim 16, Doumaux teaches that the organic cosolvent includes 2-hydroxyethyl-2-pyrrolione ([0072]).
Regarding claim 22, Doumaux teaches that the polyurethane is synthesized from a reaction of isocyanate and a polyol ([0053]) which would result in a polyether polyurethane.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doumaux et al (WO 2015/112129) in view of Askeland et al (US 6,126, 268).
The discussion regarding Doumaux in paragraph 4 above is incorporated here by reference.
Regarding claims 14 and 15, Doumaux teaches a green ink ([0042]) comprising:
0.3 to 20 wt. % of a pigment ([0045]) which is green ([0039])
One dispersant which consists essentially ([0046]) of a styrene acrylic polymer having a weight average molecular weight from 1,000 to 50,000 ([0047]). Doumaux teaches that buffers can be added to adjust the desired pH of the ink composition ([0075]).  Given that the styrene acrylic polymer are acidic (see examples) and the ink pH is 8 ([0075]), the styrene-acrylic polymer is pH-neutralized and dispersed (Examples).
A polyurethane having a weight average molecular weight from 3,000 to 180,000 ([0052]). An organic co-solvent ([0071])
And from 30 to 90% by water ([0068]).
Doumaux teaches a green ink ([0042]) comprises 0.3 to 20 wt. % of a pigment ([0045]) and that the styrene acrylic copolymer ([0047]) is present in the amount from 0.5 to 15 wt. % ([0050]).  Given these amounts, the prior art ink would overlap the claimed ratio of pigment to styrene acrylic polymer.
Doumaux teaches that the ink is used in an inkjet printing process ([0080]), however, it fails to teach that that the green ink is used in an ink set.
Askeland teaches an inkjet printing system (Abstract) which use pigment based ink (col. 9, lines 10-15) and has an inkset which comprises cyan, magenta and yellow (col. 8, lines 40-52).  Askeland teaches that green ink can be added to the inkset (col. 8, lines 40-52).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the green ink of Doumaux as part of the inkset of Askeland.  One would have been motivated to do so in order to increase the color gamut of the inkset (Askeland, col. 8, lines 50-51).
Regarding claim 19, Doumaux teaches that the organic cosolvent includes 2-hydroxyethyl-2-pyrrolione ([0072]).
Regarding claim 20, Doumaux teaches that the green pigment is pigment green 7 ([0039]).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doumaux et al (WO 2015/112129) in view of Idemura et al (US 2009/0326127).
The discussion regarding Doumaux in paragraph 4 above is incorporated here by reference.
	Regarding claim 17-18, Doumaux fails to teach that the styrene acrylic polymer is neutralized with a pH adjuster or neutralizing agent prior to co-dispersing the styrene acrylic polymer with the green pigment.
	Idemura teaches an inkjet ink (Abstract) in which the styrene acrylic polymer is neutralized with potassium or sodium hydroxide or an organic amine ([0060]) prior to mixing with pigments ([0070]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to neutralize the styrene acrylic polymer of Doumaux with a base as taught by Idemura.  One would have been motivated to do so in order to receive the expected benefit of causing an improvement in dispersibility (Idemura, [0070]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doumaux et al (WO 2015/112129) in view of Roh et al (US 2008/0202378).
The discussion regarding Doumaux in paragraph 4 above is incorporated here by reference.
	Regarding claim 21, Doumaux teaches that the ink composition further comprises a surfactant ([0073]).  The surfactant is not particularly limited and can be nonionic surfactants such as Tergitol 15S-7 ([0073]).
	Roh teaches an inkjet set (Abstract) which incorporates nonionic surfactants such as Tergitol 15S-7 or a polysorbate surfactant ([0046]).
.
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doumaux et al (WO 2015/112129) in view of Koganehira et al (US 2011/0265686).
The discussion regarding Doumaux in paragraph 4 above is incorporated here by reference.
Regarding claim 23, Doumaux fails to teach that the green ink is filtered to pass through a pore size of about 0.3 to 5 microns.
Koganehira teaches an ink composition for inkjet recording (Abstract) which, after the ink is prepared, filters the ink though a filed with a pore size from 1 to 10 microns ([0128]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the filtering process as taught by Koganehira for the ink as taught by Doumaux.  One would have been motivated to do so in order to receive the expected benefit of removing coarse particles and foreign materials which cause clogging in the inkjet process (Koganehira, [0128]).
Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument: Doumaux does not teach that the dispersant consists essentially of a pH neutralized styrene acrylic polymer.  Doumaux teaches an ink composition including a dispersion medium, at least one pigment dispersed in the dispersion medium, at least one dispersant, at least one durable polymer and at least one dispersion additive.
Examiner’s response:  Doumaux teaches that the ink can contain one dispersant which consists essentially ([0046]) of a styrene acrylic polymer having a weight average molecular weight from 1,000 to 50,000 ([0047]). Doumaux teaches that buffers can be added to adjust the desired pH of the ink composition ([0075]).  Given that the styrene acrylic polymer are acidic (see examples) and the ink pH is 8 ([0075]), the styrene-acrylic polymer is pH-neutralized and dispersed (Examples).
Applicant’s argument:  Doumaux teaches that the dispersant can be one of a number of different types of polymers/copolymers.
Examiner’s response: Doumaux teaches that the dispersant can be a styrene-acrylic polymer which is pH-neutralized and dispersed (Examples).
Applicant’s argument:  Doumaux teaches that the ink composition further comprises a dispersant additive which is not required by the presently pending claims.
Examiner’s response:  The transitional phrase “comprising” allows for the prior art to have additional components which are not positively recited in the limitations of the claims.
Applicant’s argument: It is noted that the dispersants in Doumaux that are listed include both styrene-acrylic resins and polyurethanes with a larger laundry list of possible known pigment dispersants.  One skilled in the art would have to select both of these dispersants and further select the recited molecular weights of each of these polymers in order to achieve the recited polymer combination.
Examiner’s response:  Styrene-acrylic resins are used in the examples and the polyurethane polymers are recited in Claim 6 of the prior art reference, therefore, one of ordinary skill in the art would be able to use the teachings of Doumaux to arrive at the presently claimed invention.  
Applicant’s argument:  The newly amended “consisting essentially of” makes it clear that no other dispersants are present in the invention.  The polyurethane in the presently recited invention is used as a binder and not a dispersant.  
Examiner’s reponse:  The polyurethane in Doumaux is used as a durable polymer to increase the durability of the final print ([0052]) and is not a dispersant.
Applicant’s argument:  One of ordinary skill in the art at the time of the invention would not reach the claimed invention without hindsight reconstruction.  A person of ordinary skill in the art would have no reason to choose the exact claimed combination of the elements, in the exact amounts and combine them without hindsight knowledge.  There are 139 different types of pigment, a large range for the amount of the pigment, 18 different types of dispersants, etc.
Examiner’s response:  All the components as presently recited are clearly elucidated in the teachings of Doumaux.  No hindsight reconstruction was necessary to arrive at the presently claimed invention.  
Applicant’s argument: Doumaux teaches that the dispersant is present in the amount from 0.1 to 10 wt. % and the pigment is present in an amount from 0.1 to 5 % by weight.  At the maximum amount stated, the weight ratio of pigment to dispersant is 2:1.
Examiner’s response:  The teaching of the amounts of the pigment and the dispersant also significantly overlap the claimed range for the ratio of the pigment to the dispersant of 3:1 to 6:1 (for example, the amounts of 5% by weight of the pigment and 1% by weight of the dispersant).
Applicant’s argument:  The teaching of Doumaux are simply too broad for one skilled in the art to construct the claimed ink, method and ink set. 
Examiner’s response:  All the components as presently recited are clearly elucidated in the teachings of Doumaux.  No hindsight reconstruction was necessary to arrive at the presently claimed invention.  
Applicant’s argument:  There is no reason to combine Idemura with Doumaux.
Examiner’s response:  	It would have been obvious to a person of ordinary skill in the art at the time of the invention to neutralize the styrene acrylic polymer of Doumaux with a base as taught by Idemura.  One would have been motivated to do so in order to receive the expected benefit of causing an improvement in dispersibility (Idemura, [0070]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764